            Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DWAYNE MAMONET,

                                 Plaintiff,
                                                                   21-CV-2366 (CM)
                     -against-
                                                                 ORDER TO AMEND
 T.L.R. BRONX PSYCHIATRIC CENTER,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction under 28 U.S.C. § 1331. He alleges that he was “held against [his] will at the Bronx

State building.” By order dated March 29, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the

Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                    STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

         While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 2 of 14




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff seeks money damages for an alleged violation of his constitutional rights arising

from Plaintiff’s involuntary hospitalization. Plaintiff names as the defendant: “T.L.R./Bronx

Psychiatric Center, Parker Building State. Bronx, State,” which appears to be the Bronx

Psychiatric Center, operated by the New York State Office of Mental Health (OMH).

        The following facts are taken from the complaint: during an unspecified period of time,

Plaintiff was “held against [his] will at Bronx State under involuntary hospitalization . . . [and]

Betty Parker Bronx State sent [him] to the Office of Mental Health building on Tremont Ave




                                                   2
          Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 3 of 14




named Hughes Apt. where [he] currently [is] housed.” (ECF 2, a 5.) Plaintiff contends that “since

[he has] been at the institutions [he has] been sick and homeless for years.” (Id.)

                                           DISCUSSION

A.     Eleventh Amendment

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s claims against Defendant, which is a

hospital operated by OMH, is effectively an arm of the State of New York. Thus, all claims

brought against it are barred by the Eleventh Amendment and are dismissed.

B.     Section 1983 and Personal Involvement

       Because Plaintiff alleges that he was involuntary hospitalized in a New York State

psychiatric facility, the Court construes the complaint as asserting claims under the due process

clause of the Fourteenth Amendment to the United States Constitution, in violation of 42 U.S.C.

§ 1983. To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

42 U.S.C. § 1983. Moreover, a plaintiff must allege facts showing how the person’s direct and

personal involvement in the alleged constitutional deprivation. See Spavone v. N.Y. State Dep’ t of

Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in this Circuit that personal


                                                  3
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 4 of 14




involvement of defendants in the alleged constitutional deprivations is a prerequisite to an award

of damages under § 1983.”) (internal quotation marks omitted).

        A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

        Here, Plaintiff does not name any individual defendants or suggest that any such

individual was involved personally in the events underlying his claims. Thus, as set forth below,

the Court grants Plaintiff leave to amend his complaint to name the individuals he claims

violated his rights.

C.      Involuntary Hospitalization

        Involuntary hospitalization is a “massive curtailment of liberty” and therefore “requires

due process protection.” Vitek v. Jones, 445 U.S. 480, 491-92 (1980). Generally, the Fourteenth

Amendment “prohibits states from involuntarily committing nondangerous mentally ill

individuals,” Bolmer v. Oliveira, 594 F.3d 134, 142 (2d Cir. 2010) (citing O’Connor v.

Donaldson, 422 U.S. 563, 575-76 (1975)), unless an individual cannot “sustain [himself] in the

community,” Project Release v. Provost, 722 F.2d 960, 972 (2d Cir. 1983).

        Before involuntarily committing a mentally ill individual, New York State must (1) show

that an individual poses a danger to himself or others and (2) follow numerous procedures to

ensure that the commitment is appropriate. See N.Y. Mental Hyg. Law § 9. An individual has the

right to contest his involuntary commitment in court proceedings. See id. at § 9.31. The Second




                                                  4
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 5 of 14




Circuit has held that the provisions of the New York State Mental Hygiene Law are “facially”

constitutional. Project Release, 722 F.2d at 971.

       Here, Plaintiff does not allege any facts suggesting that a state actor violated his due

process rights with respect to his involuntary commitment. Rather, Plaintiff objects to the fact

that he had been involuntarily committed. This sole allegation, however, is insufficient to state a

claim that an individual violated Plaintiff’s due process rights.

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint to state facts in support of his claim that his due process rights during his involuntary

commitment.

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend his complaint to provide more facts about his claims.

In the “Statement of Claim” section of the amended complaint form, Plaintiff must provide a

short and plain statement of the relevant facts supporting each claim against each defendant. 1 If

Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff should

include all of the information in the amended complaint that Plaintiff wants the Court to consider

in deciding whether the amended complaint states a claim for relief. That information should

include:

       a) the names and titles of all relevant people;




       1
         If Plaintiff does not know the name of a defendant, he may refer to that individual as
“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. The
naming of John Doe defendants, however, does not toll the three-year statute of limitations
period governing this action and Plaintiff shall be responsible for ascertaining the true identity of
any “John Doe” defendants and amending his complaint to include the identity of any “John
Doe” defendants before the statute of limitations period expires.




                                                    5
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 6 of 14




        b) a description of all relevant events, including what each defendant did or failed to do,

             the approximate date and time of each event, and the general location where each

             event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory

             relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint to state facts in support of his

involuntary hospitalization claims. Plaintiff must submit the amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Amended Complaint,” and label the document with docket number 21-CV-2366 (CM). An

Amended Complaint form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the complaint will be dismissed for failure to state a claim upon which relief may be

granted.




                                                  6
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 7 of 14




         The Court dismisses all claims brought against Defendant “T.L.R./Bronx Psychiatric

Center, Parker Building State. Bronx, State” under the Eleventh Amendment. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 7
               Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 8 of 14




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
           Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 9 of 14




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 10 of 14




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 11 of 14




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 12 of 14




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 13 of 14




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
          Case 1:21-cv-02366-CM Document 4 Filed 04/01/21 Page 14 of 14




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
